Citation Nr: 1428619	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE


Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which found that new and material evidence had been received to reopen a claim for service connection for degenerative changes of the lumbar spine with compression fracture at L2; and denied the claim on the merits.

This case was previously before the Board in November 2013 when it was remanded for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


REMAND

The Board's previous remand was, in part, for efforts to obtain records of in-service treatment for a back disability.  In a letter to the Veteran and a supplemental statement of the case, the AOJ reported that it had responded to the remand instructions by requesting the records from the National Personnel Records Center, and that the AOJ had determined the records were unavailable.

The RO did not report that it had received a response from NPRC, nor is there documentation of a response in the claims file.  As pointed out in the prior remand, efforts to obtain records in Federal custody must continue until they are received or it is reasonably certain they do not exist or that further efforts would be futile.  38 U.S.C.A. 5103A(c)(2) (West Supp. 2013).  In the absence of any response from NPRC, it cannot be said the further efforts would be futile or that the records are not available.

Accordingly, this case is remanded for the following:

1 Take the necessary steps to obtain records of the Veteran's treatment at the. 130th Station Hospital Heidelberg, Germany from February 15 to February 22 1972.

Efforts to obtain these records must continue until the records are obtained unless it is reasonably certain that the records do not exist or that further efforts would be futile.

2.  If additional records are received, ask the examiner who provided the April 2012, opinion to review them and provide a new opinion as to whether the current back disability is the result of the reported injury in service.  The examiner should provide reasons for this opinion.

3.  If any benefit sough on appeal remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded Kutscherousky v West, 12 Vet App 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 USCA § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal 38 C F R § 20 1100(b) (2013) 


